243 F.2d 569
Geneva Carolyn Anthony WRIGHT, Appellant,v.UNITED STATES of America, Appellee.
No. 16280.
United States Court of Appeals Fifth Circuit.
April 22, 1957.Rehearing Denied June 17, 1957.

Frank S. Twitty, Camilla, Ga., for appellant.
J. Sewell Elliott, Asst. U.S. Atty., Macon, Ga., Frank O. Evans, U.S. Atty., Macon, Ga., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and TUTTLE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction of appellant on all three counts of an indictment charging violations of 18 U.S.C.A. § 2421, relating to white slavery and of 18 U.S.C.A. § 371, the conspiracy statute.  The only ground of appeal is that the verdict of the jury is without competent legal evidence to support it.  At the conclusion of the Government's case appellant moved for a directed verdict of acquittal.  Upon the verdict of guilty and sentence of the court, appellant filed motion for new trial, which was overruled.


2
There can be no doubt that a woman can be found guilty of conspiracy with her husband to violate the white slavery statute.  Thompson v. United States, 5 Cir., 227 F.2d 671.  Moreover, it is not necessary that the 'victim' of the transportation be innocent of prior sexual misconduct.  Morrow v. United States, 5 Cir., 20 F.2d 362, 363.  That case meets exactly the challenge made here, and, there being ample evidence that this appellant did conspire with her husband to, and did actually, transport the other prostitutes, one of them from Birmingham, Alabama, to Thomasville, Georgia, and then, together with the second one, from Thomasville to Tallahassee, Florida, for the purpose of engaging in prostitution, the verdict of the jury was amply supported.


3
The judgment is affirmed.